Title: From George Washington to Alexander Hamilton, 25 September 1793
From: Washington, George
To: Hamilton, Alexander


          (Private)
          My dear SirMount Vernon Sepr 25th
              1793
          I congratulate you & Mrs Hamilton very sincerely on your
            recoveries from the malignant fever which prevailed in Philadelphia; and hope you are
            both restored to perfect health, and that no other of the family has been siezed with
            the disorder. In these sentiments Mrs Washington cordially unite with me.
          From Mr Jefferson who has just passed this—from Genl
            Knox who has set out for Boston—and from the accts published in the Gazettes—I conceive,
            that under the most favourable change that can reasonably be expected, the first of
            November is as soon as business can, with safety, be transacted in the City of
            Philadelphia; but it appears necessary, at all events, that the heads of Departments
            should assemble—if not at that place, yet in the vicinity of it
            (say German town) at that time; where I also shall be, if well. My compliments to Mrs
            Hamilton, & respects to Genl Schuyler & family if you are with them. I am always
            & with much truth Your Affecte
          Go: Washington
        